COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00328-CV


Lon Smith & Associates, Inc. and            §    From the 236th District Court
A-1 Systems, Inc., d/b/a Lon Smith
Roofing and Construction                    §    of Tarrant County (236-267881-13)

v.                                          §    August 3, 2017

Joe Key and Stacci Key                      §    Opinion by Justice Walker


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s October 15, 2015 class certification

order. It is ordered that the class certification order of the trial court is affirmed in

part and reversed in part.       We affirm that portion of the trial court’s class

certification order that certifies for class treatment the Keys’ declaratory-judgment

claim and the Keys’ DTPA claim based on section 17.50(a)(4) (Violation of

Chapter 541 of the Texas Insurance Code). We reverse that portion of the trial

court’s class certification order that certifies for class treatment the Keys’ DTPA

claim based on section 17.50(a)(3) (Unconscionability). We remand this cause
to the trial court: (1) with instructions to decertify the DTPA section 17.50(a)(3)

(Unconscionability) claim, and (2) for further class proceedings.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Sue Walker         _____________
                                         Justice Sue Walker